Citation Nr: 1645466	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-48 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to a disability rating in excess of 20 percent prior to October 15, 2013 and 40 percent from October 15, 2013 for residuals of post-operative bilateral nerve sparing bladder neck sparing radical prostatectomy.

3.  Entitlement to compensation for peripheral vascular disease secondary to a ruptured femoral artery under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2013 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a November 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a March 2016 statement, the Veteran raised a claim to reopen the previously denied matter of entitlement to service connection for a psychiatric disorder to include adjustment disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additionally, in the March 2016 statement, the Veteran expressed disagreement with the AOJ's March 2016 denial of his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  However, in April 2016, the Veteran withdrew his TDIU claim.  As such, the matter will be addressed no further herein.

After the issuance of the November 2013 SSOC, the Veteran was afforded a VA examination as to his service-connected neurogenic bladder in December 2015.  In the October 2016 informal hearing presentation, the Veteran, through his representative, waived local consideration of this evidence.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the upper or lower extremities that is related to his military service.

2.  Prior to October 15, 2013, the Veteran's service-connected neurogenic bladder is manifested by occasional urinary incontinence.

3.  From October 15, 2013, the Veteran's service-connected neurogenic bladder was manifested by voiding dysfunction requiring the wearing of absorbent materials, which must be changed two to four times per day.

4.  The Veteran did not manifest an additional disability as a result of the cardiac catheterization performed at a VA medical facility in November 2007.
CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the upper or lower extremities that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's neurogenic bladder have not been met prior to October 15, 2013.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, DCs 7527, 7528 (2015).

3.  The criteria for a disability rating in excess of 40 percent for the Veteran's neurogenic bladder have not been met prior to October 15, 2013.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. § 4.115a, 4.115b, DCs 7527, 7528 (2015).

4.  The criteria for entitlement to compensation for residuals of cardiac catheterization under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

With respect to the increased rating claim, pre-decisional notice letters dated in April 2008 and June 2008 complied with VA's duty to notify the Veteran.  Accordingly, the duty to notify is satisfied.

As to the service connection and 38 U.S.C.A. § 1151 claims, in September 2008 and February 2009 letters, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, as well as VA and private treatment records.  The Board notes that the pending claims were remanded in September 2013 in order to obtain VA examinations as to the pending claims.

Pursuant to the September 2013 Board Remand, the Veteran was afforded VA examinations with medical opinions in October 2013, November 2013, and December 2015 with respect to the pending claims.  The reports provided by the VA examiners reflects that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2013, November 2013, and December 2015 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he suffers from peripheral neuropathy of the  upper and lower extremities.  For the reasons set forth below, the Board concludes that service connection is not warranted for these claims.

Critically, the record does not support a finding that the Veteran has any diagnosed neuropathy of either the upper or lower extremities.  A VA treatment record dated September 1997 indicated that the Veteran had "no evidence of radiculopathy."  VA treatment records dated in November 2007 documented radiating left shoulder pain.  However, VA treatment records, as well as a June 2010 VA examination indicate that this radiating pain was due to angina.

At the September 2011 Board hearing, the Veteran testified that he experiences numbness in his legs and tingling in his hands.  See the Board hearing transcript, pgs. 8-9.

Pursuant to the September 2013 Board Remand, the Veteran was afforded a VA examination in October 2013 with respect to the claimed peripheral neuropathy.  The examiner indicated that the Veteran is not currently diagnosed with peripheral neuropathy.  The examiner reiterated that the Veteran "has no symptoms of and has not been treated for a peripheral neuropathy."

Crucially, the competent and probative evidence of record contains no showing of chronic disabilities as to the claimed peripheral neuropathy of the  upper and lower extremities.  In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran asserts that he has peripheral neuropathy of the upper or lower extremities, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that the Veteran experiences some numbness and/or tingling in his extremities or that any such symptom might be a symptom of peripheral neuropathy have some tendency to establish diagnoses.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Accordingly, the Veteran does not exhibit current peripheral neuropathy of the  upper or lower extremities.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the  upper and lower extremities are denied.

III. Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 20 percent evaluation for neurogenic bladder prior to October 15, 2013 and a 40 percent evaluation from October 15, 2013.  The analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Here, the Veteran's neurogenic bladder was previously rated as residuals of post-operative bilateral nerve sparing neck sparing radical prostatectomy under Diagnostic Codes 7528-7527 (malignant neoplasms of the genitourinary system-postoperative residuals, prostate gland injuries).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, if there has been no local reoccurrence or metastasis, "rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residual are rated as voiding dysfunction or urinary tract infection, whichever is predominant.
However, the Veteran's disability is now rated as neurogenic bladder under Diagnostic Code 7542.  Diagnostic Code 7542 provides that neurogenic bladder is to be rated as voiding dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7542 (2015).

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence:  requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4.  Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for the service-connected disability.  The evidence, as well as the Veteran's own contentions clearly establish that the predominant residual of the Veteran's prostate cancer is voiding dysfunction.  There is no evidence of significant renal dysfunction or urinary tract infection.
For the reasons set forth below, the Board finds that a rating in excess of 20 percent evaluation is not warranted prior to October 15, 2013, for the service-connected neurogenic bladder; and an evaluation in excess of the currently assigned 40 percent rating is not warranted from October 15, 2013.

The Veteran filed a claim of entitlement to an increased rating for residuals of prostate cancer in March 2008, at which time he asserted that his service-connected disability was worse than the assigned 20 percent evaluation.  A September 2008 VA treatment record noted that the Veteran voids every two to three hours during the day per his report, and he gets up once at night.

The Veteran was afforded a VA examination in September 2008, at which time it was noted that he was diagnosed with prostate cancer in 2001 and underwent an open nerve sparing radical prostatectomy in February 2002.  Presently, the Veteran has urinary urgency, but when he voids, he will not have much volume and has a weak stream.  He denied dysuria, but endorsed post-voiding dribbling.  The examiner noted, that the Veteran "is on the verge of wearing a pad but does not wear a pad now."  The Veteran reported nocturia two or three times per night.  His PSA levels are checked every six months and it has remained negligible.  The Veteran is part-owner and clerk at a liquor store.  The Veteran reported post-operative urinary dribbling that stains his shorts daily, but he does not wear a pad for incontinence.  He stated that "it is more post-voiding dribbling than actual urinary incontinence."  The Veteran has not had any infections or renal dysfunction.  The examiner noted that the Veteran's prostate cancer residuals do not affect his usual occupation, although the Veteran does 'tire out' after six hours of work.

A VA treatment record dated in April 2009 noted that the Veteran had a cystoscopy in January 2008, which showed "prostate absent, patient with anatomic stricture just distal to bladder neck and proximal to sphincter and balloon dilation was done."  He denied voiding complaints and had good force of stream without spray or split stream.  The Veteran denied urge or stress incontinence.  A February 2010 VA treatment record indicated that the Veteran "is minimally incontinent, mainly stress incontinence, when he lifts something, otherwise, he is doing well."  A June 2010 VA treatment record noted that the Veteran's prostate cancer residuals remain "asymptomatic except for some very minimal urinary incontinence.  It is not severe enough that he has to wear a pad."  It was further indicated that the Veteran is eight years "status-post radical prostatectomy with very minimal PSA elevation recently of questionable significance."  In June 2011, it was noted that the Veteran does not experience gross hematuria, hesitancy, burning or urination, or stress or urge incontinence.

At the September 2011 Board hearing, the Veteran testified that he experiences leakage and wears pads that require changed three to six times per day.  See the Board hearing transcript, pg. 4.  He gets up two or three times a night to urinate.  Id. at pg. 5.  He must change his pads three to four times a day on a regular day, and five to six times a day on heavy days.  Id.

Pursuant to the September 2013 Board Remand, the Veteran was afforded a VA examination as to the service-connected prostate cancer residuals in October 2013, at which time he reported urinary incontinence.   He had radiation therapy in 2011 because of recurrent prostate cancer, as measured by detectable PSA.  The Veteran has a voiding dysfunction with urinary leakage that requires absorbent materials, which must be changed two to four times per day.  He does not require the use of an appliance.  His daytime voiding interval is between one to two hours; he awakens three to four times per night to void.  He does not experience obstructed voiding, hesitancy, slow stream, or decreased stream force.  The examiner reported that the "[l]ast PSA done in January 2013 was negligible.  Uroflow studies have been normal since he had a balloon dilation of a bladder neck contracture in January 2008."  The examiner further noted that the Veteran is a part-owner and runs a liquor store.  He does not take any medication at the present time for his prostate cancer.

The Veteran was afforded another VA examination in December 2015 at which time it was noted that he experiences a voiding dysfunction with urine leakage that requires absorbent material which must be changed two to four times per day.  He does not require the use of an appliance.  He has regular increased urinary frequency.  His daytime voiding interval is every two to three hours, and he awakens to void three to four times per night.  He does not experience obstructed voiding.  The examiner reported that the Veteran's neurogenic bladder has no impact on his ability to work.

The Board has thoroughly reviewed the record, including medical and lay evidence, and finds that the criteria for a rating in excess of 20 percent were not met for the Veteran's service-connected residuals of prostate cancer to include neurogenic bladder prior to October 15, 2013.  The Board recognizes that the Veteran testified at the September 2011 Board hearing that his voiding dysfunction requires the wearing of absorbent materials which must be changed two to four times per day.  However, this contention is not corroborated by evaluation or treatment records until the October 2013 VA examination.  Notably, in a June 2011 VA treatment record it was indicated that the Veteran reported he has not experienced stress or urge incontinence.  VA treatment records dated in February 2010 and June 2010 noted that the Veteran's urinary incontinence was not severe enough to wear a pad.  These findings do not warrant a rating in excess of 20 percent under the pertinent diagnostic criteria.

The Board additionally finds that the criteria for a rating in excess of 40 percent were not met for the Veteran's service-connected neurogenic bladder at any time from October 15, 2013.  Crucially, VA evaluation and treatment records dated from October 2013 repeatedly documented the Veteran's mild incontinence symptoms requiring absorbent materials that need changed two to four times per day.  See, e.g., the VA examinations dated October 2013 and December 2015.

Accordingly, the Board finds that his service-connected neurogenic bladder does not warrant a rating in excess of 20 percent disability rating under DC 7542 prior to October 15, 2013 and in excess of 40 percent from October 15, 2013.  Therefore, the Veteran's increased rating claim must be denied.

Additionally, the Board finds that the Veteran's neurogenic bladder does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for prostate cancer, status-post radical prostatectomy, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's neurogenic bladder with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Thus, the Veteran's current schedular ratings under DC 7542 are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.
In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, although the Veteran has previously asserted entitlement to a TDIU, he has since withdrawn the claim.  Moreover, there is no indication in the record that the Veteran's service-connected neurogenic bladder has a significant negative impact on his employability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


IV. 38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc. - To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability - Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for residuals, including peripheral vascular disease, of a November 2007 cardiac catheterization performed at the VA medical center (VAMC) in Little Rock, Arkansas.  See, e.g., the September 2011 Board hearing transcript.

A review of the Veteran's claims file reflects that the Veteran had a cardiac catheterization at the Little Rock VAMC in November 2007.  VA treatment records dated December 2007 show that the Veteran was treated for a right femoral artery catheterization injury in December 2007; specifically, he developed a hematoma and active bleeding of the right groin.  A January 2008 VA treatment record indicated that the Veteran has right groin pain following coronary femoral artery repair.  In August 2008, a VA vascular surgery note indicated that the Veteran was status-post December 2007 repair of the right coronary femoral artery injury and evacuation of hematoma after heart catheterization.  The treatment provider explained that the Veteran has done well since surgery, "states he is walking regularly and is able to walk one mile without stopping."  See the VA treatment record dated August 2008.  A September 2008 VA treatment record noted that the Veteran "was found to have VNC (vasculo-neuronal coupling) when catheterized for vascular surgery" in December 2007.

A June 2010 VA examination noted that, in November 2007, the Veteran started having angina and took himself to the VAMC in Little Rock where he underwent emergent heart catheterization with stent placement.  He experienced no other vascular events.

At the September 2011 Board hearing, the Veteran reported that he developed vascular disease in his right lower leg following a cardiac catheterization at the VAMC in 2007.  See the Board hearing transcript, pgs. 10-11.
Pursuant to the September 2013 Board Remand, the Veteran was afforded a VA examination in November 2013.  The examiner reviewed the Veteran's VA treatment records and stated that, in December 2007, the Veteran was taken to surgery "to repair injury to right femoral artery and evacuate retroperitoneal hematoma.  Later incision re-opened and old blood drained for several days.  Eventually incision healed completely and by August 2008, the Veteran was walking one mile daily.  By June 2013 Veteran was walking three miles daily.  He has recovered completely."  There was no evidence of peripheral vascular disease.  Ankle/brachial index testing was normal, bilaterally.  The examiner opined, "[t]he arterial injury above can be a complication anytime an artery is punctured.  This was not due to carelessness, negligence, lack of proper skill, error in judgment and could not be foreseen.  ABI to both legs are normal with no evidence of peripheral vascular disease and no residual disability."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, supra.

Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of vascular symptoms to include peripheral vascular disease as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. § 1151 cannot be established.

Crucially, the Board finds the November 2013 VA medical opinion to be probative as to the questions of additional disability and etiology, as the opinion is based upon a thorough review of the record and a detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Importantly, the conclusion set forth by the November 2013 VA physician was rendered based upon review of the entire claims file, discussion of the clinical record, and thorough analyses of pertinent medical treatise evidence.  The VA physician is specific as to symptoms and clinical findings before and after the cardiac catheterization procedure and supports the opinion with detailed information.  The rationale set forth in the November 2013 opinion was substantial, thorough, and based on the overall record.

The Veteran has not submitted a medical opinion to contradict the conclusions of the November 2013 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the lay statements and testimony of the Veteran.  To the extent that the Veteran is contending that he has an additional vascular disability due to the November 2007 cardiac catheterization, the Board observes that a determination of additional disability as a result of treatment at a VA facility requires competent evidence.  The Board does not dispute that the Veteran, is competent to report his observable symptoms and provide evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2006).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Critically, the Veteran is not competent to report that these perceived symptoms are manifestations of an additional disability caused by VA treatment.  Any such assertions by the Veteran are not competent medical evidence and are, therefore, afforded little probative weight.

For reasons explained above, the Board concludes that no permanent disability has been demonstrated as being due to VA medical care.  The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted November 2013 VA medical opinion, and the medical and lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the competent evidence of record demonstrates that the Veteran does not have an additional disability resulting from VA medical care.  See 38 U.S.C.A. § 1151 (West 2014).

In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151 (West 2014).

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  His claim is accordingly denied.  


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and/or lower extremities is denied.

Entitlement to a rating in excess of 20 percent for neurogenic bladder prior to October 15, 2013, is denied.

Entitlement to a rating in excess of 40 percent for neurogenic bladder from October 15, 2013 is denied.

Entitlement to compensation for residuals of cardiac catheterization under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


